Exhibit 10.25

RESTRICTED STOCK UNIT AGREEMENT

Granted by

Applied Genetic Technologies Corporation

Under the 2013 Equity and Incentive Plan

Applied Genetic Technologies Corporation (the “Company”) hereby grants to the
person named below (the “Recipient”) restricted stock units (“Restricted Stock
Units”), with each such unit representing the right to receive one share of
Stock, pursuant to the terms set forth below (the “Award”). The Award is and
shall be subject in every respect to the provisions of the Company’s 2013 Equity
and Incentive Plan, as amended from time to time (the “Plan”), which is
incorporated herein by reference and made a part hereof. The Recipient hereby
accepts this Award subject to all the terms and provisions of the Plan and
agrees that (a) in the event of any conflict between the terms hereof and those
of the Plan, the latter shall prevail, and (b) all decisions under and
interpretations of the Plan by the Board or the Committee shall be final,
binding and conclusive upon the Recipient and his or her heirs and legal
representatives. Capitalized terms used herein but not defined shall have the
meaning set forth in the Plan.

 

1.

Name of Recipient:

 

2.

Date of Grant:

 

3.

Maximum Number of Restricted Stock Units:

 

4.

Vesting of Restricted Stock Units:

 

5.

Payment. Upon each vesting date, the Recipient shall receive one share of Stock
for each vested Restricted Stock Unit; provided, however, that the number of
shares issued shall be reduced by the number of shares sufficient to satisfy the
minimum tax withholding obligations as set forth in Section 6 below.

 

6.

Withholding. Upon the settlement of Restricted Stock Units pursuant to Section 5
above, the Company shall withhold from issuance a number of shares sufficient to
satisfy the minimum Federal, state, local and/or payroll taxes of any kind
required by law to be withheld with regard to such settlement.

 

7.

No Rights to Shares or as a Stockholder. The Recipient shall not have any right
in, or with respect to, any of the shares of Stock issuable under the Award
(including voting rights) unless and until the Award vests and is settled by
issuance of the shares to the Recipient.

 

8.

Nontransferability. The Restricted Stock Units are personal to the Recipient and
shall not be transferable or assignable, other than by will or the laws of
descent and distribution, and any such purported transfer or assignment shall be
null and void.



--------------------------------------------------------------------------------

9.

Termination of Employment. If the Recipient’s employment with or service for the
Company is terminated, for any reason or no reason, with or without cause, all
unvested Restricted Stock Units shall immediately terminate and be of no further
force or effect.

 

10.

Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, Applied Genetic Technologies Corporation, 14193 NW 119th Terrace,
Alachua, FL 32615, attention of the chief financial officer, or such other
address as the Company may hereafter designate.

Any notice to be given to the Recipient hereunder shall be deemed sufficient if
addressed to and delivered in person to the Recipient at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Recipient at such address.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Award, or caused this Award
to be executed, as of the Date of Grant.

 

Applied Genetic Technologies Corporation

By:  

 

The undersigned Recipient hereby acknowledges receipt of a copy of the Plan and
this Award, and agrees to the terms of this Award and the Plan.

 

 

[Name of Recipient]

 

3